On October 28, 1994, came the appellee, by counsel, and filed a petition praying that the Court set aside the judgment rendered herein on October 18, 1994, and grant a rehearing thereof.
On consideration whereof, the petition for rehearing is granted, the mandate entered, herein on October 18, 1994, is stayed pending the decision of the Court, and the appeal is reinstated on the docket of this Court.
The appellant shall file a brief in compliance with Rule 5A:34 responding to the issues raised in appellee’s petition for rehearing.